DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more magnets, as recited in claims 1 and 13; and stickers, as recited in claim 6, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (6,010,000) in view of Hackett (US 2019/0133277).
Claim 1
Tran discloses an apparatus (10) comprising an outer box layer (14); an inner box layer (16) sized to fit within the outer box layer, the inner box layer comprising one depiction (18) on an outer surface of the inner box layer; and one opening (42) in the outer box layer, the opening having positions in the outer box layer corresponding to positions of the depiction on the outer surface of the inner box layer such that the depiction is at least selectively visible through the opening (see figures 1 and 2).  Tran does not disclose one or more flaps corresponding to the one or more depictions, and one or more magnets.  However, Hackett discloses a travel bag comprising a window (204) cover by a flap (112), movable between open and closed position (see figures 1 and 2), and magnets configured to removably adhere the flap to a surface (102) of the bag by the magnets (see [0036]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tran including a flap with magnets for closing and protecting purposes of the depiction provided within the window.  After Tran is modified by Hackett, the depiction would be visible through the opening when the flap is in open position.
Claim 3
Tran further discloses a pop-up element (66).  After Tran is modified by Hackett, the pop-up element would be extending between the flap and the depiction, the pop-up elements actuated by movement of the flap away from the depiction.
Claim 9
Tran further discloses the outer box layer and the inner box layer form a book-style box and/or a rigid slipcase (see figure 2).  
Claim 12
Tran further discloses the outer box layer comprises plurality of discrete panels (defined by panels forming the outer box layer) coupled to the inner box layer.  When the inner box layer is inserted within the outer box layer, the panels forming the outer box layer are coupled to the inner box layer.  Furthermore, the outer box layer includes restraining tabs (70) in which when the inner box layer is inserted within the outer box layer, the restaining tab attach the outer box layer to the inner box layer (see figure 6, column 7 lines 51-67 and column 8 lines 1-7).
Claim 13
Tran discloses an apparatus (10) comprising means/restraining tabs (70) for disposing an inner box layer (16) within an outer box layer (14); and means/opening (42) for selectively revealing a depiction (18) on an outer surface of the inner box layer through the opening in the outer box layer, the opening having positions in the outer box layer corresponding to positions of the depiction on the outer surface of the inner box layer (see figures 1 and 2).  Tran discloses the outer box layer includes restraining tabs (70) in which when the inner box layer is inserted within the outer box layer, the restraining tab attach the outer box layer to the inner box layer (see figure 6, column 7 lines 51-67 and column 8 lines 1-7).  Tran does not disclose one or more flaps corresponding to the one or more depictions, and one or more magnets.  However, Hackett discloses a travel bag comprising a window (204) cover by a flap (112), movable between open and closed position (see figures 1 and 2), and magnets configured to removably adhere the flap to a surface (102) of the bag by the magnets (see [0036]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tran including a flap with magnets for closing and protecting purposes of the depiction provided within the window.  After Tran is modified by Hackett, the depiction would be visible through the opening when the flap is in open position.
Claim 15
Tran further discloses a pop-up element (66).  After Tran is modified by Hackett, the pop-up element would be extending between the flap and the depiction, the pop-up elements actuated by movement of the flap away from the depiction.
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over over Tran (6,010,000) and Hackett (US 2019/0133277) as applied to claims 1 or 13 respectively above, and further in view of Bergquist (US 10,053,258).
Claim 4 and 16
Tran does not disclose the depiction comprising a sensory touch element with a different texture than another portion of the inner box layer.  However, Bergquist discloses tactile indicia could be in brail or provide dimensionality to an indicium such that the indicium can be understood by a person, wherein the tactile indicia can include a graphical indicium, caricature indicium, and/or a symbolic indicium (see column 8 lines 47-57).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the indicia of Tran being in the form of a brail indicia to communicate to blind users. 
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (6,010,000) and Hackett (US 2019/0133277) as applied to claim 1 or 13 above, and further in view of Bergquist (US 10,053,258) and Ruggiero (US 2014/0008265).
Claims 5 and 17
Tran does not disclose the depiction comprising an audio element configured to or means for audibly broadcast a predefined sound in response to the one or more flaps being lifted away from the inner box layer.  However, Bergquist discloses a packaging comprising indicia which could be visual, audible, olfactory, and/or tactile consistent with the package (see column 3 lines 51-67 and column 4 lines 1-4).  Ruggiero discloses a pizza box including an audio message that is played after being opened (see abstract).  Ruggiero further discloses greeting cards with audio messages player once are opened are well-known (see [0009]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the indicia of Tran and Hackett being in either any form, i.e. audible indicia played after the flaps are opened, as taught by Bergquist and Ruggiero depending on consumers preference of how to be informed about the contents of the apparatus.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tran (6,010,000) and Hackett (US 2019/0133277) as applied to claim 1 above, and further in view of Berger (5,842,631).
Tran and Hackett discloses the flaps including magnets for closing the window with the flap.  Tran and Hackett does not disclose one or more stickers configured to removably adhere to the flap and the depiction.  However, Berger discloses a container comprising a flap (2) with a tab (2c) with adhesive/sticker attached to a portion of the container to hold the flap in closed condition until the desires to open the flap (see column 3 lines 30-36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flap of Tran and Hackett including adhesive as taught by Berger for better and/or additional closure of the flap with respect to the window.   
Claims 7, 10, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (6,010,000) and Hackett (US 2019/0133277) as applied to claim 1 or 13 above.
Claim 7
Tran, embodiment of figure 1, does not disclose a lid for one of the outer box layer and the inner box layer, the lid selectively closable to conceal contents of the inner box layer.  However, Tran, embodiment of figure 14, discloses a retainer sleeve (316) for enclosing a storage container (300) to conceal contents of the inner box layer (see column 9 lines 39-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Tran, embodiment of figure 1, including a sleeve/lid as taught for enclosing and protecting the inner and outer box layers.
Claim 10
Tran discloses the apparatus comprising a photo album, wherein the depiction is related to the contents inside the photo album (see column 7 lines 20-23 and 30-35).  Tran, embodiment of figure 1, does not disclose plurality of depictions.  However, embodiment of figure 14, discloses an alternative container comprising plurality of depictions which appears to have elements of a family story.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tran including plurality of depictions along different sides inner box layer for aesthetic and/or decorative purposes of the apparatus.  
Claim 11
Tran further discloses a photo album/toy disposed within a box formed by the outer box layer and the inner box layer, the photo album/toy comprising an element from the same story (see column 7 lines 20-23 and 30-35).  The photo album disclosed by Tran is considered as a toy since it is used for entertainment purposes. 
Claim 18
Tran, embodiment of figure 1, does not disclose means for selectively concealing contents of the inner box layer.  However, Tran, embodiment of figure 14, discloses a retainer sleeve (316) for enclosing a storage container (300) to conceal contents of the inner box layer (see column 9 lines 39-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Tran, embodiment of figure 1, including a sleeve/lid as taught for enclosing and protecting the inner and outer box layers.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7, 9-13 and 15-18 have been considered but are moot in view of a new ground of rejection. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736